Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending.

Election/Restrictions
Applicant’s election of Group I without traverse, claims 1-19 in the reply filed on 10/21/2022 is acknowledged. Further, Applicant elects 

    PNG
    media_image1.png
    227
    612
    media_image1.png
    Greyscale

Claims 6-10, 16-17, 20, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-5, 11-15, 18, 19 are examined herein on the merits so far as they read on the elected species. 
In view of the art search has been expanded to include compounds of Formula (III), wherein R1 is H or optionally substituted (5 membered heterocyclyl)alkyl; R5b is optionally substituted benzene or pyridyl; R2, R3, R4a, R5a are H.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniyama et al. (US 20110105457, PTO-1449).
Taniyama et al. discloses compound of structure below which reads on/same as instant compound of Formula (III); wherein in Formula (III) R1, R2, R3, R4a, R5a are H, and R5b is substituted benzene. See page 68, Table 1-39, compound I-220 (see structure below). It is taught that the compounds therein inhibit the activity of P13K and are useful in treating diseases. See abstract. Pharmaceutical composition comprising the compound therein and one or more carriers, diluents, excipients is taught. See page 21, paras [0266]-[0272].

    PNG
    media_image2.png
    233
    438
    media_image2.png
    Greyscale


Taniyama et al. anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 13-15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20110105457) as applied to claims 1-2, 11-12.
Taniyama et al. discloses compounds of formula (V) which encompass instant compounds of Formula (III). See page 7; see structure below for formula (V) taught by Taniyama et al.; in formula (V), R12 can be substituted or unsubstituted heteroaryl such as pyridyl (see claim 6; page 18, para [0233] for pyridyl); R13 (instant R5b) can be substituted or unsubstituted heteroaryl such as pyridyl (see para [0233]). Taniyama et al. discloses compound I-220, structure 2 below which is same as instant compound of Formula (III) when in Formula (III) R1, R2, R3, R4a, R5a are H, and R5b is substituted benzene. See page 68, Table 1-39; page 79, compounds I-289, I-290. Taniyama et al. teaches that the compounds therein are useful as inhibitors of P13 kinase. See abstract. Pharmaceutical composition comprising the compounds therein and excipients is also taught. See claim 1; page 85; page 21, paras [0266]-[0272]. Taniyama et al. teaches that R12 can be substituted heteroaryl such as pyridyl, and the substituent can be heterocyclic group pyrrolidyl that may be substituted with Group C which can be alkyl. i.e encompasses instant R1 (5-membered heterocyclyl)alkyl, as in instant claims 3-5. See paras [0244]-[0246].

    PNG
    media_image3.png
    171
    403
    media_image3.png
    Greyscale

 
    PNG
    media_image2.png
    233
    438
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    189
    508
    media_image4.png
    Greyscale

Taniyama et al. do not explicitly teach instant compounds of Formula (III) as in instant claims 3-5, wherein in formula V above, R12 is substituted heteroaryl such as pyridyl substituted with 5-membered heterocyclyl alkyl such as pyrrolidyl-CH2 (instant R1).
Taniyama et al. do not explicitly teach instant compounds of Formula (III) as in instant claims 13-15, wherein in formula V, R13 (instant R5b) is heteroaryl such as pyridyl.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to instant particular compounds of Formula (III) wherein R1 is 5-membered heterocyclylalkyl such as pyrrolidyl-CH2- because 1) Taniyama et al. teaches compounds which encompass instant compounds of Formula (III), and 2) Taniyama et al. teaches that R12 can be substituted heteroaryl such as pyridyl, and the substituent can be heterocyclic group pyrrolidyl that may be substituted with Group C which can be alkyl i.e encompasses instant R1 (5-membered heterocyclyl)alkyl, as in instant claims 3-5. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instant particular compounds of Formula (III) because the compounds taught by Taniyama et al. encompasses instant compounds. One of ordinary skill in the art at the time of invention would have been motivated to obtain instant particular compounds of Formula (III) with reasonable expectation of success of using the compounds as P13 kinase inhibitors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to instant particular compounds of Formula (III) wherein R5b (R13 in structure V above) is pyridyl as in instant claims 13-15 because 1) Taniyama et al. teaches compounds which encompass instant compounds of Formula (III), 2) Taniyama et al. teaches that in formula (V), R12 can be substituted or unsubstituted heteroaryl such as pyridyl; Taniyama et al. teaches that R13 can be substituted or unsubstituted heteroaryl such as pyridyl i.e meets instant claims 13-15. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instant particular compounds of Formula (III) because the compounds taught by Taniyama et al. encompasses instant compounds. One of ordinary skill in the art at the time of invention would have been motivated to obtain instant particular compounds of Formula (III) with reasonable expectation of success of using the compounds as P13 kinase inhibitors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to instant particular compounds of Formula (III) wherein R1 is 5-membered heterocyclylalkyl such as pyrrolidyl-CH2-, and wherein R5b (R13 in structure V above) is pyridyl as in instant claim 18 because 1) Taniyama et al. teaches compounds which encompass instant compounds of Formula (III), 2) Taniyama et al. teaches that in formula (V) R12 can be substituted heteroaryl such as pyridyl, and the substituent can be heterocyclic group pyrrolidyl that may be substituted with Group C which can be alkyl i.e encompasses instant R1 (5-membered heterocyclyl)alkyl; Taniyama et al. teaches that R13 can be substituted or unsubstituted heteroaryl such as pyridyl i.e meets instant claims 13-15. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instant particular compounds of Formula (III) because the compounds taught by Taniyama et al. encompasses instant compounds. One of ordinary skill in the art at the time of invention would have been motivated to obtain instant particular compounds of Formula (III) with reasonable expectation of success of using the compounds as P13 kinase inhibitors.
It would have been obvious to one of having ordinary skill in the art before the effective filing date of the claimed invention to select any of the species of the genus of Formula (V) taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus of Formula (V) in the reference since such compounds would have been suggested by the reference as a whole. A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. Thus, Applicant's compounds are obvious, and therefore, rejected under 35 U.S.C. 103.

Prior Art made of Record:
Taniyama WO2009128520 or EP 2277881 or 20110105457 (used);
Wo 2014198594;
WO2010132598: Page 119, Example 3;
WO2010/100144, Swinnen et al.
WO 2010057121;      
US 4464371.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627